- WY bd

Oo CO “I HA Wa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-01729-RSL Document 23 Filed 11/08/19 Page 1 of 3

HONORABLE ROBERT LASNIK

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CAROLE OBERLOH,
Plaintiff,
Vv.

GIORGIO ARMANI, CORP, a New York
corporation;

Defendant.

 

No. 2:18-cv-01729

STIPULATION AND PROPOSED)
ORDER OF DISMISSAL WITH
PREJUDICE

 

COMES NOW Plaintiff Carole Oberloh and Defendant Giorgio Armani Corp., by and
through their undersigned counsel, and stipulate, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that

this case be dismissed with prejudice with each party to bear its own costs and attorneys’ fees.

RESPECTFULLY SUBMITTED this 8" day of November, 2019.

JACKSON LEWIS P.C

By:_s/Michael Griffin

Michael A. Griffin, WSBA #21903
Sherry L. Talton, WSBA #42780
520 Pike Street, Suite 2300

Seattle, WA 98101

(206) 405-0404

Michael. Griffin@jacksonlewis.com

Sherry.talton(@jacksonlewis.com
Attorneys for Defendant

[PROPOSED] STIPULATED ORDER OF
DISMISSAL WITH PREJUDICE- 1
(Case No. 2:18-cv-1729)

TELLER & ASSOCIATES, PLLC

By: s/Stephen Teller

Stephen Teller, WSBA #23372
1139 34" Avenue, Suite B
Seattle, WA 98122

(206) 324-8969
Steve(@stellerlaw.com

Attorneys for Plaintiff

Jackson Lewis P.C.
520 Pike Steet, Suite 2300
Seattle, Washington 98101

(206) 405-0404

 
& Ww bd

Oo co “ DW rn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-01729-RSL Document 23 Filed 11/08/19 Page 2 of 3

ORDER
Based upon the foregoing stipulation of the parties, it is hereby:
ORDERED that the above-captioned matter be dismissed with prejudice as to all parties

and without an award of costs or attorney fees to any party.

patep:__ Nav (4,20 19
flit S Gntuk

The Honorable Robert S. Lasnik
United States District Court Judge

 

[PROPOSED] STIPULATED ORDER OF Jackson Lewis P.C.

DISMISSAL WITH PREJUDICE- 2 520 Pike Street, Suite 2300
. Seattle, Washington 98101
(Case No. 2:18-cv-1729) (206) 405-0404

 
